Citation Nr: 1820707	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  15-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and J.P. 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1953 to July 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2013 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a November 2016 travel Board hearing.  A transcript of this hearing is of record.  

This appeal was previously before the Board in April 2017.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently before the Board in April 2017 when it was remanded to obtain addendum opinions and outstanding VA treatment records.    

In response to the April 2017 Board remand a May 2017 addendum opinion was obtained in connection with the Veteran's claim for service-connection for bilateral hearing loss.  The opinion provider noted the Veteran's service treatment records (STRs) did not contain complaints of hearing loss.  The opinion provider found that there was no evidence in the Veteran's claims file of hearing loss until 1998, over 40 years after his separation from service.  The opinion provider concluded that the Veteran was a poor historian because he was not able to respond to questions regarding the onset of his hearing loss or tinnitus and a VA treatment record noted he had a history of memory problems which had begun six years prior.  The opinion provider concluded that the Veteran's hearing loss was less likely than not related to his active service based on audiometric data, the type of hearing loss, medical history, and his reported history of noise exposure during and post military service.

The Board finds the May 2017 addendum opinion to be inadequate.  The opinion provider noted there was no evidence in the Veteran's claims file of hearing loss prior to 1998, however this is contradicted by a June 1998 VA treatment record which noted the Veteran's bilateral hearing loss was diagnosed in 1994 and confirmed by audiogram in 1995.  In addition, the opinion provider noted the Veteran's in-service and post service noise exposure was considered when providing an opinion but did not state what noise she thought the Veteran was exposed to during his active service as an executive officer and what noise he was exposed to at his post-service employment of school teacher, postal clerk, and pharmacist.  

In addition, a July 2017 addendum opinion was obtained in connection with the Veteran's claim for entitlement to service connection for tinnitus.  The opinion provider noted the Veteran did not complain of, and was not treated for, tinnitus during his active service.  The examiner noted the Veteran was first treated for tinnitus in 1998, 43 years since his active service.  The opinion provider stated that evidence of tinnitus existing prior to 1998 does not exist.  Thus, the opinion provider concluded that the Veteran's tinnitus was not etiologically related to his active service based on audiometric data during his active service, the type of hearing loss, medical history, review of his STRs, and his reported history of noise exposure during and after his active service.  In addition the opinion provider provided a December 2017 addendum indicating that she reviewed the claims file when she provided her opinions in January 2013, May 2017, July 2017, and the instant opinion, and that no new evidence was located in the records so her opinion continues to remain the same.  

The Board finds the July 2017 addendum opinion to be inadequate.  The examiner indicated that evidence of tinnitus prior to 1998 does not exist, despite the April 2017 Board remand specifically asking the opinion provider to address an April 1998 VA treatment record noting a history of tinnitus.  In addition, the opinion provider noted the Veteran's in-service and post service noise exposure was considered when providing an opinion but did not state what noise she thought the Veteran was exposed to during his active service as an executive officer and what noise he was exposed to at his post-service employment of school teacher, postal clerk, and pharmacist.  

As such, an addendum opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus must be obtained on remand. 

Moreover, it appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After completion of the above contact the VA examiner who provided the May 2017 and July 2017 addendum opinions in connection with the Veteran's claims for service connection for hearing loss and tinnitus and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the review of the record, the VA examiner should address:

(a)  If it is at least as likely as not (50 percent or greater) that the Veteran has a hearing loss disability which is etiologically related to his active service.

The examiner should consider and discuss as necessary the following:

i.  A June 1998 VA treatment record which noted the Veteran's bilateral hearing loss was diagnosed in 1994 and confirmed by audiogram in 1995; and 

ii.  A May 1998 VA treatment record noting the Veteran's hearing loss was suspected secondary to neurosyphilis.   
  
(b)  If it is at least as likely as not (50 percent or greater) that the Veteran has tinnitus which is etiologically related to his active service.  

The examiner should consider and discuss as necessary the Veteran's April 1998 private treatment record noting a history of tinnitus.  

When providing both opinions requested above if the examiner finds the Veteran is a poor historian due to his diagnosed neurosyphilis, stroke, or dementia the examiner must provide a rationale detailing why she came to this conclusion.

If the May 2017 and July 2017 opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Thereafter, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


